                    Case 4:14-cv-02543-CKJ Document 312 Filed 09/19/19 Page 1 of 3



                  Michelle R. Saavedra (State Bar No. 25728)
              1
                  Renee J. Waters (State Bar No. 031691)
              2   Principal Assistant City Attorneys for
                  MICHAEL G. RANKIN
              3   City Attorney
              4   P.O. Box 27210
                  Tucson, AZ 85726-7210
              5   Michelle.Saavedra@tucsonaz.gov
                  Renee.Waters@tucsonaz.gov
              6
                  Telephone: (520) 791-4221
              7   Fax: (520) 623-9803

              8

              9
                      4801 East Broadway Boulevard, Suite 311
             10                Tucson, Arizona 85711
                                  T: 520.214.2000
             11                   F: 520.214.2001
             12
                  Ali J. Farhang (#019456) (PAN 65507)
             13   afarhang@farhangmedcoff.com
                  Roberto C. Garcia (#026246) (PAN 66152)
             14
                  rgarcia@farhangmedcoff.com
             15   Robert A. Bernheim (#024664) (PAN 66050)
                  rbernheim@farhangmedcoff.com
             16
                  Attorneys for Defendant City of Tucson
             17

             18                        IN THE UNITED STATES DISTRICT COURT

             19                                      DISTRICT OF ARIZONA

             20

             21    CARRIE FERRARA CLARK,                         Case No. 4:14-CV-02543-TUCV-CKJ
             22                       Plaintiff,                  NOTICE OF APPEAL
             23           v.                                     Assigned to the Honorable
                   CITY OF TUCSON,                               Cindy K. Jorgenson
             24

             25                       Defendants.

             26         NOTICE IS HEREBY GIVEN that Defendant City of Tucson (the “City”) hereby
             27   appeals to the United States Court of Appeals for the Ninth Circuit from the Clerk’s
             28
00613305.1
                    Case 4:14-cv-02543-CKJ Document 312 Filed 09/19/19 Page 2 of 3




              1   Judgment entered in this action on April 22, 2019 (Doc. 242) and from the Order denying
              2   in part the City’s Motion for Summary Judgment, entered on April 25, 2018 (Doc. 131).
              3          This Notice is being filed out of an abundance of caution to preserve the City’s
              4   appeal rights. The City recognizes that several motions are still pending in this action and
              5   that the Court did not enter a “separate document” as a judgment as required by Federal
              6   Rule of Civil Procedure 58(a). See Fed. R. Civ. P. 58(c); Fed. R. App. P. 4(a)(7)(A)(ii);
              7   Orr v. Plumb, 884 F.3d 923, 928 (9th Cir. 2018) (stating that a separate document is
              8   necessary after a jury returns a special verdict because it must be approved by the trial
              9   court). However, the Clerk of the Court entered the jury’s verdict a “Clerk’s Judgment” on
             10   April 18, 2019. (Doc. 242). Regardless of the general requirement for a separate judgment
             11   signed by the Court, the Clerk’s Judgment may automatically become an appealable
             12   judgment 150 days after its entry in the civil docket. Fed. R. Civ. P. 58(c)(2)(B); Fed. R.
             13   App. P. 4(a)(7)(A)(ii); see also Orr, 884 F.3d at 929-31 (discussing interplay between Rule
             14   58 and notice of appeal deadlines). That means the Clerk’s Judgment is deemed entered as
             15   of September 16, 2019. The City’s Notice of Appeal must be filed within 30 days of entry
             16   of any judgment or order appealed from. Fed. R. App. P. 4(a)(1)(A).
             17          The City’s appeal from the Court’s summary judgment order (Doc. 131) is also
             18   timely because “[t]he denial of a motion for summary judgment is appealable after the entry
             19   of a final judgment.” Moran v. Aetna Life Ins. Co., 872 F.2d 296, 301 (9th Cir. 1989).
             20          The City’s filing of this Notice of Appeal does not deprive this Court of jurisdiction
             21   to rule on the currently pending post-trial motions. Rather, the Notice of Appeal is treated
             22   as effective from the date this Court rules on the last of the pending motions. Fed. R. App.
             23   P. 4(a)(4)(B)(i). The City also contemplates the possibility of appeal from the Court’s
             24   order(s) on the post-trial motions, and if it chooses to appeal from any of those, it will file
             25   an Amended Notice of Appeal. Fed. R. App. P. 4(a)(4)(B)(ii). Obviously, if the Court rules
             26   as the City requests on the post-trial motions, an appeal by the City would be moot, and if
             27   that occurs the City will withdraw its Notice of Appeal at that time. In the meantime, the
             28
00613305.1

                                                            -2-
                    Case 4:14-cv-02543-CKJ Document 312 Filed 09/19/19 Page 3 of 3




              1   Court retains jurisdiction to conclude the proceedings and issue orders on the pending
              2   motions.
              3          DATED this 13th day of September 2019.
              4                                                  FARHANG & MEDCOFF
              5                                                  By /s/ Robert A. Bernheim
                                                                    Ali J. Farhang
              6                                                     Roberto C. Garcia
                                                                    Robert A. Bernheim
              7
                                                                 Attorneys for Defendant City of Tucson
              8

              9                                CERTIFICATE OF SERVICE

             10         I hereby certify that on September 13, 2019, I electronically transmitted the attached
                  document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
             11
                  Notice of Electronic Filing to the following CM/ECF registrants:
             12
                  Michelle R. Saavedra
             13   Renee J. Waters
             14   Tucson City Attorney’s Office
                  P.O. Box 27210
             15   Tucson, Arizona 85726
                  Michelle.Saavedra@tucsonaz.gov
             16
                  Renee.Waters@tucsonaz.gov
             17   Attorneys for Defendant

             18   Jeffrey H. Jacobson
             19
                  JACOBSON LAW FIRM
                  2730 East Broadway Blvd., Suite 160
             20   Tucson, AZ 85716
                  Jeff@jacobsonlawfirm.net
             21   Attorney for Plaintiff
             22
                  /s/ Jane L. Cebula
             23

             24

             25

             26

             27

             28
00613305.1

                                                           -3-
